Schneider, J.,
concurring. Instead of asserting that the subrogation contract was unconscionable (see Cantor v. Berkshire Life Insurance [1960], 171 Ohio St. 405; Sheehy v. Seilon [1967], 10 Ohio St. 2d 242, wherein contracts were judicially nullified on the ground of undue advantage), and what I believe to be an equitable claim that the loss be shared proportionately between him and ap-pellee, appellant pursued a strategy calculated to capture the entire proceeds of the culprit’s insurance for himself. For this reason, I concur in the affirmance of the judgment of the Court of Appeals.
But, I do not read the court’s opinion as strengthening the vitality of Peterson v. Ohio Farmers (1963), 175 Ohio St. 34, or as settling the question of proration of the loss in a situation like the instant one. That question must now await a case in which it is directly presented and argued.